        Case 3:15-cv-01857-SI     Document 274    Filed 04/10/19   Page 1 of 15




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

 LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
 on behalf of a class of others similarly
 situated,                                Plaintiff’s opposition to Defendant’s
                                          motion to exclude Plaintiff’s exhibits
                    Plaintiff,            36a, 36b, 36c, and 64

                  v.

 VISALUS, INC.,
 a Nevada corporation,

                    Defendant.
        Case 3:15-cv-01857-SI     Document 274      Filed 04/10/19   Page 2 of 15




EDELSON PC
Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, SBN #315277*
lhough@edelson.com
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: (415) 212-9300
Fax: (415) 373-9435

FORUM LAW GROUP
Scott F. Kocher, OSB #015088
Stephen J. Voorhees, OSB #150595
811 S.W. Naito Parkway, Suite 420
Portland, Oregon 97204
Tel/Fax: (503) 445-2120

* admitted pro hac vice

Attorneys for Plaintiff Wakefield and the Certified Class
          Case 3:15-cv-01857-SI             Document 274      Filed 04/10/19   Page 3 of 15




I.      Introduction.

        Exhibits 36, 36a, 36b, and 36c are all summaries of the same data: the call data in

406 contact lists that Mr. Gidley identified as being relevant to this case. ViSalus has had

this call data for years, because it is ViSalus’ own data. And we told ViSalus in early

January that we planned to present a summary of this data at trial, through Mr. Davis.

        Exhibits 36a and 36b are summaries of exactly this same data and nothing more.

They simply (1) provide additional summary information about the same underlying call

data; and (2) update the call counts to exclude certain calls that ViSalus contends should

not be counted. Moreover, we presented the new summary information to respond to

new arguments and objections—and a new witness—that ViSalus did not disclose to us

until a few days ago. And we updated the call counts to address new objections ViSalus

never before raised. (Notably, the adjustment lowers the total number of violative calls

we are alleging.)

        Exhibit 36c adds one more piece of information: whether each of the numbers

identified in the contact lists are cellular or landline numbers. We added this information

because the verdict form asks us to identify how many calls to mobile numbers we have

proven. And ViSalus is the one who brought up the need for us to do this, and who

insisted on separately asking the jury about this information.

        Finally, all of the underlying information is admissible.




Plaintiff’s opposition to Defendant’s motion to exclude   1
          Case 3:15-cv-01857-SI             Document 274      Filed 04/10/19   Page 4 of 15




II.     The late disclosure of exhibits 36a-c is ViSalus’ own doing and is not
        prejudicial.

        ViSalus contends that the Court should exclude exhibits 36a, 36b, and 36c because

their late disclosure to ViSalus is prejudicial. This argument fails on two levels.

        First, the only reason these exhibits were not disclosed months ago is that ViSalus

waited until the eve of trial to disclose new objections, new arguments, and new

witnesses that we needed to rebut. We presented the underlying data and the summary to

ViSalus months ago. We answered every question that ViSalus had about the summary.

And then we asked ViSalus if it had any objections. ViSalus responded only with general

“foundation” and “hearsay” objections, and stated that it would “reserve” further

objections. It chose to withhold its specific objections until the eve of trial. ViSalus

cannot lay behind the log with its objections until the last minute and then complain that

we addressed them at the last minute.

        Second, ViSalus cannot show prejudice. It had the vast majority of the underlying

data for years, and understands it well. (Indeed, it is ViSalus’ own data). The new

information—which is found only in exhibit 36c and consists of numbers on the list

which are cellular and which are landlines—can easily be processed and understood.

        A.       Exhibits 36a-c respond to new arguments and objections ViSalus
                 raised for the first time at (or after) the pretrial conference.

        We disclosed exhibit 36 to ViSalus in early January. At that time, we explained

exactly how we prepared it and the data on which it was based.

        In its objections to our exhibits, ViSalus did not raise any specific objections to

exhibit 36. Instead, it stated:

Plaintiff’s opposition to Defendant’s motion to exclude   2
          Case 3:15-cv-01857-SI             Document 274      Filed 04/10/19   Page 5 of 15




Dkt. 212.

        (Notably, by the time these objections were filed on February 15, 2019, ViSalus

had exhibit 36, the underlying data, and an explanation of how exhibit 36 was prepared

for over a month).

        Until the April 3 pretrial conference, ViSalus never updated these objections. Nor

did it raise any other objections.

        Then, at the pretrial conference, ViSalus—for the first time—raised a new

objection: that the KCC list that Mr. Davis had used to exclude from the count of calls

ones to non-class members was hearsay. Then on April 6—in response to repeated

requests from Plaintiff—ViSalus provided additional specific objections in an email.

Finally, at the April 8 pretrial conference, ViSalus identified additional objections to

exhibit 36. ViSalus’ new objections included that the summary counted calls to

businesses and that they included calls to Canadian numbers and invalid numbers.

        In addition to these new objections—also on April 6—ViSalus disclosed a brand

new witness, Blake Mallen. In its summary of his testimony, ViSalus stated that Mr.

Mallen was going to testify that some of the campaigns Mr. Gidley identified—the ones

other than winbacks—were not actually telemarketing campaigns after all. This is the

first time in the entire case that ViSalus had ever made this argument. Indeed, Mr.
Plaintiff’s opposition to Defendant’s motion to exclude   3
          Case 3:15-cv-01857-SI             Document 274      Filed 04/10/19   Page 6 of 15




Gidley submitted that declaration as part of the class notice process specifically to

identify those contact lists that were relevant.

        Finally, at the April 8 pretrial conference, ViSalus insisted that the verdict form

separately ask the jury to identify which calls were made to mobile numbers and which

were made to businesses.

        Exhibits 36a, 36b, and 36c were created to address these objections and arguments

as they came in. 36a excludes calls to business (to address ViSalus’ objection that we

counted calls to businesses) and breaks out winback campaigns from other campaigns (to

address ViSalus’ new argument that only winbacks are marketing campaigns). 36b

additionally excludes calls to invalid numbers and Canadian numbers. And 36c identifies

specifically those calls to mobile numbers, because this is what the verdict form is going

to ask the jury to do.

                 1.       Exhibit 36a responded to ViSalus’ late-disclosure of objections.

        Mr. Gidley, on behalf of ViSalus, identified each of the 406 contact lists in his

declaration as ones that were used for “marketing” campaigns that were run on the POM

machine. We asked ViSalus to explain what criteria it was using to identify something as

a “marketing” campaign. Counsel for ViSalus responded, “we are using the regulatory

definition of introducing an advertisement and telemarketing.” E-mail from Sarah

Anchors, counsel for ViSalus (Mar. 23, 2018). Plaintiff reasonably relied on Gidley’s

sworn declaration and the written representation of counsel that each of these campaigns

was a “marketing” campaign that met the relevant “regulatory definition.”




Plaintiff’s opposition to Defendant’s motion to exclude   4
          Case 3:15-cv-01857-SI             Document 274      Filed 04/10/19   Page 7 of 15




        Before the pretrial conference, ViSalus never objected that Mr. Davis’ summary

was inaccurate because it included campaign contact lists that were not telemarketing

campaigns. On April 6, ViSalus for the first time through Mr. O’Neal presented that

objection. Accordingly, we promptly responded to the objection by carving the results

into two categories: those for “winback” campaigns that ViSalus admits were

telemarketing, and all other “marketing” campaigns identified by Mr. Gidley. That

response was not untimely; it was done within a few days. It was ViSalus that raised the

untimely objection to the summary.

        ViSalus also for the first time disclosed that it objected to the summary because

some of the calls were to telephone numbers associated with a business. Counsel for

ViSalus pointed out the names on certain contact lists were businesses with “Inc.” or

“LLC” and the like. We promptly responded by removing call results for numbers

associated with business names. That response was not untimely. It was ViSalus that

raised the untimely objection to the summary.

                 2.       Exhibit 36b responded to ViSalus’ late disclosure of objections.

        At the hearing, on Monday, April 8, ViSalus again presented new objections for

the first time. ViSalus asserted that the summaries included non-U.S. phone numbers and

numbers to bad prefixes. ViSalus had never before raised that objection. Plaintiff

promptly responded, within 24 hours, by presenting a revised version that removed phone

numbers to non-U.S. numbers and numbers with bad prefixes.




Plaintiff’s opposition to Defendant’s motion to exclude   5
          Case 3:15-cv-01857-SI             Document 274      Filed 04/10/19   Page 8 of 15




                 3.       Exhibit 36c responded to ViSalus’ late disclosure.

        During the preparation for trial and the submission of pretrial documents, ViSalus

agreed with Plaintiff that there was no reason to distinguish between mobile and

residential numbers in counting the number of phone calls. ViSalus never objected that

the summary should treat mobile numbers separately from residential numbers. And both

parties submitted jury instructions and verdict forms that did not distinguish between

mobile and residential numbers.

        On Monday, April 8, ViSalus for the first time announced that it had changed its

position and advocated that the verdict form should ask the jury to account separately for

mobile numbers and residential numbers. If so, Plaintiff would have to present separate

evidence for mobile numbers. In response, Plaintiff announced at the hearing that it

would look into determining which of the numbers were mobile numbers. Plaintiff

promptly (the next day) obtained the data and produced to ViSalus Exhibit 64, which

identified the cellular phones, and Exhibit 36c, which summarized the call outcomes for

the cellular phones. There was no delay by Plaintiff.

        B.       Admitting Exhibits 36a, 36b, and 36c would not be prejudicial.

        There is no prejudice that results from the timing of the disclosure of exhibits 36a-

36c.

        There could not possibly be any prejudice to admitting exhibits 36a and 36b.

These two exhibits are based on exactly the same data that ViSalus has had for months—

and understands well, because it is ViSalus’ own data. Moreover, exhibits 36a and 36b

merely remove certain calls from the count of violative calls (i.e., reduce ViSalus’


Plaintiff’s opposition to Defendant’s motion to exclude   6
          Case 3:15-cv-01857-SI             Document 274      Filed 04/10/19   Page 9 of 15




potential liability in this case). They do so specifically for reasons that ViSalus

contended they should not be counted. And Defendants can easily check the reliability of

this process using whatever tool they have been using to process the underlying data for

months (and if they disagree with how it was done, they can cross Mr. Davis about it).

        As for exhibit 36c, the only new information is an identification of which numbers

are mobile numbers and which numbers are landlines. The data is easy to understand. If

it wants to, ViSalus can check the reliability of our results quickly through public sources

(indeed, we were able to do this in less than 24 hours after first hearing about ViSalus’

insistence on splitting out the mobile numbers). And ViSalus is of course welcome to

cross Mr. Davis about this data (a simple cross that should not require more than a couple

of hours to put together).

        In sum, it would not be prejudicial to admit exhibits 36a, 36b, 36c. To the

contrary, it would be prejudicial to preclude Plaintiff from responding to ViSalus’ late-

disclosed arguments about an exhibit it has had for months.

III.    The underlying documents are admissible.

        ViSalus cannot reasonably object to the admissibility of the contact lists that are

summarized in the exhibits. The Court has already ruled that it intends to admit those

contact lists in evidence if Plaintiff offers them. The only other data used was (1) a

commercially available list of area codes and prefixes (the Google checker), and (2) a

commercially available line type list for phone numbers (exhibit 64). Due to limited time

available to prepare this brief, we will focus our arguments on exhibit 64, the line type

list. But these arguments also readily apply to the list of area codes and prefixes.

Plaintiff’s opposition to Defendant’s motion to exclude   7
         Case 3:15-cv-01857-SI             Document 274       Filed 04/10/19   Page 10 of 15




        A.       The Court should take judicial notice of the relevant facts.

        The Court can and should take judicial notice that the numbers identified as

“cellular” lines are cellular lines.

        The Court may take judicial notice of “a fact that is not subject to reasonable

dispute because it” “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). An example of such a

fact is what geographic area is covered by a particular telephone area code. Hernandez v.

Levy Premium Foodservice, LP, No. CV 13-08790 MMM (SHx), 2014 U.S. Dist. LEXIS

190401, at *16 n.53 (C.D. Cal. Apr. 29, 2014) (“The court takes judicial notice of the fact

that area code 415 is an area code covering the San Francisco area.”); Glob. Mfr. Grp.,

LLC v. Gadget Universe.com, 417 F. Supp. 2d 1161, 1174 n.4 (S.D. Cal. 2006) (“The

Court takes judicial notice of the fact that the 758 area code serves Hays and Topeka,

Kansas.”). A court can take judicial notice of this fact because the geographic area

covered by an area code can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.

        The same is true for the fact of whether a particular telephone number is a mobile

phone or a landline. The fact of whether a particular telephone number is a mobile

number is not subject to reasonable dispute: it either is or it is not (there are no

ambiguous gray areas of a “semi-landline”). Moreover, that information can be

accurately and reliably obtained, because data services, such as Searchbug, maintain

accurate and reliable compilations of that data for just that purpose.




Plaintiff’s opposition to Defendant’s motion to exclude   8
         Case 3:15-cv-01857-SI             Document 274       Filed 04/10/19   Page 11 of 15




        Accordingly, the Court may and should take judicial notice of the line type for

each of the telephone numbers identified in exhibit 64.

        B.       Shawn Davis can authenticate exhibit 64.

        “To satisfy the requirement of authenticating or identifying an item of evidence,

the proponent must produce evidence sufficient to support a finding that the item is what

the proponent claims it is.” Fed. R. Evid. 901(a). “[E]vidence that satisfies the

requirement” includes “Testimony of a Witness with Knowledge,” i.e., “Testimony that

an item is what it is claimed to be.” Fed. R. Evid. 901(b)(1). The proponent, Plaintiff

Wakefield, claims that exhibit 64 is the line type list from Searchbug for the phone

numbers on the ViSalus contact lists. Shawn Davis has personal knowledge sufficient to

identify exhibit 64 as the line type list from Searchbug for the phone numbers on the

ViSalus contact lists.

        In particular, Mr. Davis has knowledge of the set of phone numbers on the ViSalus

contact list because he personally has worked with them in preparing summaries.

Moreover, Mr. Davis personally uploaded the set of phone numbers to his batch account

at Searchbug. In addition, Mr. Davis has personal knowledge that exhibit 64 is the

Searchbug results for the phone numbers because Mr. Davis personally went to his

account and downloaded the file from Searchbug. Also, Mr. Davis is personally familiar

with the style and format of line type lists from Searchbug based on his experience using

the service on prior occasions. Moreover, Mr. Davis verified that exhibit 64 is the line

type list for the ViSalus phone numbers by personally comparing the numbers on exhibit

64 to the numbers on the ViSalus contact lists.

Plaintiff’s opposition to Defendant’s motion to exclude   9
         Case 3:15-cv-01857-SI             Document 274        Filed 04/10/19   Page 12 of 15




        Accordingly, Mr. Davis is a witness with personal knowledge who can testify that

exhibit 64 “is what the proponent claims it is,” namely the line type list from Searchbug

for the phone numbers on the ViSalus contact lists. Fed. R. Evid. 901(a).

        C.       Exhibit 64 is not excluded as hearsay because the data is a commercial
                 compilation.

        Contrary to Defendant’s assertion, the Searchbug database is not information

“posted on the internet.” Mot. 7. It is a commercial database, just like Lexis-Nexis. To

get a line type list for a batch of phone numbers, a user must have an account, and must

pay in advance for the list.

        Rule 803(17) provides that “Market quotations, lists, directories, or other

compilations that are generally relied on by the public or by persons in particular

occupations” are “not excluded by the rule against hearsay.” Fed. R. Evid. 803(17).

“That exception permits admission of facts compiled in a database as long as that

database is ‘relied on by the public or by persons in particular occupations.’ Fed. R.

Evid. 803(17).” Hip Hop Bev. Corp. v. Michaux, No. CV 16-03275-MWF-AGR, 2016

U.S. Dist. LEXIS 96753, at *8 (C.D. Cal. July 25, 2016).

        “The commentary to FRE 803(17) explains that this exception is intended to allow

the admission of information from lists of information which are generally reliable and

contain information which is hard to prove another way, such as commodity prices

printed in newspapers, or telephone numbers printed in telephone directories.” Amini

Innovation Corp. v. Anthony Cal., Inc., No. CV 03-8749, 2006 U.S. Dist. LEXIS 100800,

at *8 (C.D. Cal. Sep. 21, 2006); Fed. R. Evid. 803, Advisory Committee Notes, 1972



Plaintiff’s opposition to Defendant’s motion to exclude   10
         Case 3:15-cv-01857-SI             Document 274        Filed 04/10/19   Page 13 of 15




Revision, Note to Paragraph 17 (listing “newspaper market reports, telephone directories,

and city directories” as types of evidence admissible under Rule 803(17)).

        A list of line types for telephone numbers is a list that links telephone numbers

with their line type—which is directly analogous to a telephone directory that links

telephone numbers with names and addresses. Such lists are commercially available,

and, in fact, are offered for sale by commercial organizations such as Searchbug.

Moreover, persons in particular occupations, in particular forensic investigators such as

Mr. Davis, generally rely upon the compilation of line types compiled by data services, in

particular, Searchbug’s compilation. Accordingly, the line type list in exhibit 64 is

admissible under the commercial compilation exception as “lists, directories, or other

compilations that are generally relied on by the public or by persons in particular

occupations.” Fed. R. Evid. 803(17). Hip Hop Bev. Corp. v. Michaux, No. CV 16-

03275-MWF-AGR, 2016 U.S. Dist. LEXIS 96753, at *7-8 (C.D. Cal. July 25, 2016)

(“The information obtained from IRB Search falls within a well-established exception to

the hearsay rule codified in the Federal Rule of Evidence 803(17). . . . Because Starr has

adequately shown that experts in his field regularly use and rely on IRB Search (Starr

Decl. ¶ 4), the facts contained in that database are admissible as evidence.”); United

States v. Woods, 321 F.3d 361, 362 (3d Cir. 2003) (admitting certain vehicle information

contained in a database maintained by the National Insurance Crime Bureau);

IV.     Conclusion.

        “Rule 1006 merely requires that the ‘underlying records for which the summaries

are made be admissible in evidence, and available to the opposing party for inspection.’

Plaintiff’s opposition to Defendant’s motion to exclude   11
         Case 3:15-cv-01857-SI             Document 274          Filed 04/10/19   Page 14 of 15




This standard does not require expert testimony, nor does it require the proponent of

the summary to provide its software or disclose the exact keystrokes used to perform the

calculations.” FTC v. AMG Servs., No. 2:12-cv-00536-GMN-VCF, 2016 U.S. Dist.

LEXIS 44625, at *17-19 n.5 (D. Nev. Mar. 31, 2016) (quoting United States v. Rizk, 660

F.3d 1125, 1130-31 (9th Cir. 2011)).

        Here, the underlying records are ViSalus’ own records, which it has had for years.

And all of the information that the summaries are based on is admissible. Accordingly,

for the foregoing reasons, and additional argument to be presented at the hearing, the

Court should deny the motion of ViSalus to exclude exhibits 36a, 36b, 36c, and 64.



Date: April 10, 2019                                           Respectfully submitted,

                                                               By: /s/ Simon Franzini

                                                               DOVEL & LUNER, LLP
                                                               Simon Franzini, Cal. Bar #287631*
                                                               simon@dovel.com
                                                               Gregory S. Dovel, Cal. Bar #135387*
                                                               greg@dovel.com
                                                               Jonas Jacobson, Cal. Bar #269912*
                                                               jonas@dovel.com
                                                               201 Santa Monica Blvd., Suite 600
                                                               Santa Monica, California 90401
                                                               Tel: (310) 656-7066
                                                               Fax: (310) 656-7069

                                                               EDELSON PC
                                                               Rafey S. Balabanian, ILB #6285687*
                                                               rbalabanian@edelson.com
                                                               Eve-Lynn J. Rapp, ILB #6300632*
                                                               erapp@edelson.com
                                                               Lily E. Hough, SBN #315277*
                                                               lhough@edelson.com

Plaintiff’s opposition to Defendant’s motion to exclude   12
         Case 3:15-cv-01857-SI             Document 274          Filed 04/10/19    Page 15 of 15




                                                               123 Townsend Street, Suite 100
                                                               San Francisco, California 94107
                                                               Tel: (415) 212-9300
                                                               Fax: (415) 373-9435

                                                               FORUM LAW GROUP
                                                               Scott F. Kocher, OSB #015088
                                                               Stephen J. Voorhees, OSB #150595
                                                               811 S.W. Naito Parkway, Suite 420
                                                               Portland, Oregon 97204
                                                               Tel/Fax: (503) 445-2120

                                                               * admitted pro hac vice

                                                               Attorneys for Plaintiff Wakefield and the
                                                               Certified Class




Plaintiff’s opposition to Defendant’s motion to exclude   13
